Sed per Curiam.

It might often occur, from the extremity of the weather, or from other unavoidable causes, that no bidders would appear at the time and place appointed, by an administrator, for the sale of the estate of his intestate. In such case, it would be his duty to adjourn the sale. If, herein, he should act bona fide, and without fraud, his doings must be supported. No suggestión of improper motive is *made as to the sale in this case. The objection made by the tenant cannot, therefore, prevail.
Williams for the demandant.